DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10 and 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Peterson (USPN 2480877).
Peterson teaches a rotary brush comprising a hub (31) from which bristles wires outwardly extend (30).  There is at least one plate (34, 35) disposed in operable cooperation with the hub.  A rotary tool coupling (37) operatively connected to the hub and the plate.  There is a vibrator isolator (36) vibrationally isolating the coupling from the hub.  
With regards to claim 2, the vibration isolator vibrationally isolates the rotary tool coupling from the hub (36 is between the hub and the tool coupling and thus provides some form of vibration isolation).
With regards to claim 3, the vibration isolator is between the rotary tool coupling and the hub (figure 8).
With regards to claim 4, the vibration isolator comprises a radial vibration isolator disposed radially between the rotary tool coupling and the hub (extends radially outward from the coupling and between the coupling the hub; figure 8).
With regards to claim 5 and 8, there is an axial vibration isolator disposed axially between the tool coupling and the plate (figure 8 shows 36 being located between the plate and the tool coupling).
With regards to claim 6, the radial vibration isolator is comprised of a tubular vibration isolator extending in an axial direction relative to the axis of rotation of the brush about which the hub, the plate and the tool coupling rotate (figure 8; 36 extends is tubular since it surrounds the tool coupling and extends along the axis of the tool coupling).
With regards to claim 10, the rotary coupling comprises a coupling shaft having a pair of flanges (top of bottom flanges of opening 37) between which the plate and the hub are captured, and wherein the vibration isolator comprises a radial vibration isolator disposed between the shaft and the hub and an axial vibration isolator disposed between one of the flanges and the plate.  
[AltContent: arrow][AltContent: textbox (flanges)][AltContent: arrow]
    PNG
    media_image1.png
    126
    246
    media_image1.png
    Greyscale


	With regards to claim 18, Peterson teaches a rotary brush comprising a hub (31) from which brush wires outwardly extend (30).  There is a pair of plates (34, 35) sandwiching the hub therebetween.  A rotary tool coupling (37) operatively connected to the hub and the plate.  There is a vibrator isolator (36) vibrationally isolating the coupling from the hub and the plates.  
With regards to claim 19, the vibration isolator comprises a radial vibration isolator disposed radially between the tool coupling and the hub and the plates (figure 8), and a pair of axial vibration isolators disposed axially between the tool coupling and each one of the plates (36 completely surrounds the tool coupling and is between the plates).
Allowable Subject Matter
Claims 7, 9, 11-17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 includes that limitation that the vibration isolator comprises a vibration isolating tube that is generally cylindrical and telescopes over at least a portion of the rotary tool coupling.  
Claim 9 includes the limitation that the axial vibration isolator is annular and telescopically received on the tool coupling between and axial surface of the tool coupling and an axial surface of the plate.  
Claim 11 includes the limitation that the radial vibration isolator comprises a tube telescoped over part of the coupling shaft between the flanges, and wherein the axial vibration isolator comprises an annular washer received on the shaft and disposed between one of the flanges and the plate.  
Claim 20 includes the limitation that the tool coupling comprises an elongate shaft carrying the hub and both plates.  The radial vibration isolator comprises an elongate vibration isolating tube telescoped over a portion of the shaft between the flanges disposing the vibration isolating tube between the shaft and the hub and the plates, and each axial vibration isolator comprises an annular washer disposed between each one of the plates and a corresponding adjacent one of the flanges of the shaft.  
The closest prior art of Peterson fails to teach that the vibration isolator is telescopic.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to achieve the claimed invention since there is no motivation or teaching to do so.  Therefore, those claims are free from the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/SHAY KARLS/Primary Examiner, Art Unit 3723